Exhibit Hibbett Sports, Inc. Executive Voluntary Deferral Plan Effective January 1, 2010 HIBBETT SPORTS, INC. EXECUTIVE VOLUNTARY DEFERRAL PLAN EffectiveJanuary 1, 2010 TABLE OF CONTENTS Page INTRODUCTION 1 ARTICLE I DEFINITIONS 2 1.01 Administrator 2 1.02 Account 2 1.03 Affiliate 2 1.04 Beneficiary 2 1.05 Board of Directors or Board 2 1.06 Bonus Payment 2 1.07 Cause 2 1.08 Change in Control 3 1.09 Code 3 1.10 Committee 3 1.11 Company 3 1.12 Deferral Contribution 3 1.13 Deferral Election 3 1.14 Deferral Year 4 1.15 Disability 4 1.16 Employee 4 1.17 ERISA 4 1.18 Investment Fund 4 1.19 Key Employee 4 1.20 Participant 5 1.21 Plan 5 1.22 Plan Year 5 1.23 Salary 5 1.24 Termination of Employment 5 1.25 Unforseeable Emergency 5 ARTICLE II ELIGIBILITY AND PARTICIPATION 6 2.01 Eligibility Requirements 6 2.02 Participation in the Plan 6 ARTICLE III DEFERRAL ELECTIONS 7 3.01 Election of Deferrals 7 3.02 Election, Revocation and Modification of Deferrals; Initial Deferral Election 7 ARTICLE IV ACCOUNTS 8 4.01 Establishment of Accounts 8 4.02 Deferral Contributions 8 4.03 Equitable Adjustments in Case of Error or Ommission 8 ARTICLE V INVESTMENTS AND VALUATION 9 i 5.01 Investment of Accounts 9 5.02 Valuation of Bookkeeping Accounts 9 ARTICLE VI DISTRIBUTIONS AND WITHDRAWALS 10 6.01 Fixed Payment Date 10 6.02 Change in Control, Death, Disability, Termination of Employment 10 6.03 Hardship 10 6.04 Form of Distribution 11 6.05 Federal Income Tax Withholding 11 6.06 Benefit Determination and Payment Procedure 11 6.07 Distribution of Benefit When Distributee Cannot Be Located 11 6.08 Acceleration of Benefits Prohibited 11 ARTICLE VII FUNDING 12 7.01 Funding 12 ARTICLE VIII ADMINISTRATION 13 8.01 Appointment of Administrator 13 8.02 Duties 13 8.03 Benefit Claims Review Procedure 13 8.04 Fiduciary Discretion 14 ARTICLE IX AMENDMENT OR TERMINATION OF THE PLAN 15 9.01 Amendment or Termination of Plan 15 ARTICLE X GENERAL PROVISIONS 16 10.01 No Guarantee of Employment 16 10.02 Payments to Minors and Incompetents 16 10.03 Non-Alienation of Benefits 16 10.04 Headings and Subheadings 16 10.05 Use of Masculine and Feminine; Singular and Plural 16 10.06 Beneficiary Designation 16 10.07 Errors and Omissions 17 10.08 Governing Law 17 10.09 Binding Effect 17 10.10 Effect on Other Plans 17 10.11 Other Benefits and Agreements 17 ARTICLE XI ADOPTION OF PLAN 18 ii Hibbett Sports, Inc. Executive Voluntary Deferral Plan Effective January1, 2010 INTRODUCTION The Hibbett Sports, Inc. Executive Voluntary Deferral Plan (the “Plan”) is adopted effective January 1, 2010.The primary purpose of the Plan is to permit key executives of Hibbett Sports, Inc. (the “Company”) with the opportunity to defer, on a pre-tax basis, a portion of their compensation.The Company has determined that the adoption of the Plan will assist it in attracting and retaining those employees whose abilities and experience will contribute to the Company’s continued success. The Company intends for thePlan to be an employee pension benefit plan within the meaning of the Employee Retirement Income Security Act of 1974 as amended.The Plan is unfunded and covers a select group of management or highly compensated employees.The Company also intends the Plan to comply with the requirements of Section 409A of the Internal Revenue Code of 1986.All questions arising in the construction and administration of the Plan must be resolved in a manner that is consistent with that intent. 1 ARTICLE I DEFINITIONS 1.01 Administrator Administrator means the Director of Human Resources, or any other employee designated by the Director of Human Resources. 1.02 Account Account means the account or bookkeeping record reflecting a Participant's interest in the Plan.A Participant may have several Accounts in the Plan. 1.03 Affiliate Affiliate means any corporation which, when considered with Hibbett Sports, Inc., would constitute a controlled group of corporations within the meaning of Code section 1563(a), determined without regard to Code sections 1563(a)(4) and 1563(e)(3)(C) or any entity, whether or not incorporated which, when considered with Hibbett Sports, Inc., would constitute a controlled group in accordance with Code section 414(c) and regulations promulgated thereunder. 1.04 Beneficiary Beneficiary means the the person or entity specified by a Participant on forms prescribed by the Company for that purpose.If a Participant does not designate a Beneficiary or if the designated Beneficiary predeceases the Participant or is not in existence on the date of the Participant's death, then Beneficiary means the Participant's surviving spouse, or if there is no surviving spouse, the executor(s) or administrator(s) of the Participant's estate. 1.05 Board of Directors or Board Board of Directors or Board means the Board of Directors of Hibbett Sports, Inc. 1.06 Bonus Payment Bonus Payment means a Participant’s annual bonus earned with respect to the Company’s fiscal year that commences during a Plan Year whether or not owed during such Plan Year. 1.07 Cause Cause means the determination by the Board in the exercise of its reasonable judgment that the Participant has committed an act or acts constituting (a) a felony or other crime involving dishonesty, theft or embezzlement, or (b) fraud. 2 1.08 Change in Control A Change in Control means a change in the ownership of the Company, a change in effective control of the Company, or a change in the ownership of a substantial portion of the assets of the Company.A change in the ownership of the Company occurs on the date that any one person, or more than one person, acting as a group, acquires ownership of stock of the Company that, together with stock held by such person or group constitutes more than 50% of the total fair market value or total voting power of the stock of the Company. A change in the effective control of the Company occurs only on (i) the date any one person or group acquires ownership of stock of the Company possessing 30% or more of the total voting power of the stock, or (ii) the date a majority of the members of the Company’s Board is replaced during any 12 month period by directors whose appointment or election is not endorsed by a majority of the members of the Company’s Board before the date of the appointment or election. A change in the ownership of a substantial portion of the assets of the Company occurs on the date that any one person or group acquires assets from the Company that have a total gross fair market value equal to or more than 40% of the total gross fair market value of all the assets of the Company immediately before such acquisition. This definition of Change in Control shall be interpreted in a manner that is consistent with Treasury Regulation section 1.409A-3(i)(5). 1.09 Code Code means the Internal Revenue Code of 1986, as amended.References to specific sections of the Code includes those sections and any comparable sections of future legislation that modify, amend, supplement, supersede or recodify such sections. 1.10 Committee Committee means the Compensation Committee of the Board. 1.11 Company Company means Hibbett Sports, Inc. and all of its Affiliates that have adopted the Plan. 1.12 Deferral Contribution Deferral Contribution means a Participant’s pre-tax deferrals made under the Plan in accordance with Plan Article III. 1.13 Deferral Election Deferral Election means the Employee’s election in writing to defer amounts under the Plan. 3 1.14 Deferral Year Deferral Year means (i) the calendar year in which the Participant’s salary is earned, and (ii) with respect to a Bonus Deferral, the calendar year in which the Company’s fiscal year commences. 1.15 Disability A Participant is considered disabled if the Participant is (a) unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment that can be expected to result in death or can be expected to last for a continuous period of not less than 12 months, or (b) by reason of any medically determinable physical or mental impairment that can be expected to result in death or can be expected to last for a continuous period of not less than 12 months, receiving income replacement benefits for a period of not less than three months under an accident and health pian covering employees of the Company. 1.16 Employee Employee means an individual who is an employee of Hibbett Sports, Inc. or an Affiliate who has adopted the Plan and who is a member of a select group of management or highly compensated employees of the Company or an Affiliate. 1.17 ERISA ERISA means the Employee Retirement Income Security Act of 1974, as amended.References to specific sections of ERISA shall include those sections and any comparable sections of future legislation that modify, amend, supplement, supersede or recodify such sections. 1.18 Investment Fund Investment Fund means one or more of the investment funds selected by the Administrator. 1.19 Key Employee Key Employee means an Employee who, as of December 31 of any Plan Year, satisfies the requirements of Code Section 416(i) (without regard to Code section 416(i)(5)).Such Employee will be considered a Key Employee for purposes of the Plan for the 12-month period commencing on the next following April 1; provided, however, that an individual will not be considered a Key Employee unless at the time of his or her Termination of Employment, the Company is considered a public company pursuant to Code section 409A. 4 1.20 Participant Participant means an eligible Employee who satisfies the requirements of Article II.A Participant is considered an active Participant if such Participant has a Deferral Election in effect.A Participant who does not have a Deferral Election in effect or who is no longer an Employee is considered an inactive Participant. 1.21 Plan Plan means the Hibbett Sports, Inc. Executive Voluntary Deferral Plan. 1.22 Plan Year Plan Year means the annual period beginning on January 1st and ending on the following December 31st. 1.23 Salary Salary means a Participant’s annual base salary. 1.24 Termination of Employment Termination of Employment means a Participant’s separation from service from the Company or any Affiliate, including by retirement or any other termination of employment, consistent with Code Section 409A and Treasury Regulations thereunder. 1.25 Unforeseeable Emergency Unforeseeable Emergency means a Participant’s severe financial hardship resulting from an illness or accident of the Participant, or the Participant’s spouse or dependent (as defined in Code section 152), loss of the Participant’s property due to casualty or other similar extraordinary and unforeseeable circumstances arising as a result of events beyond the control of the Participant.The amount of the distribution on account of an Unforeseeable Emergency may not exceed the amounts necessary to satisfy such emergency plus amounts necessary to pay taxes reasonably anticipated as a result of the distribution.Payment may not be made to the extent an Unforeseeable Emergency is or may be relieved (a) through reimbursement or compensation by insurance or otherwise, or (b) by liquidation of the Participant’s assets, to the extent the liquidation of such assets would not itself cause severe financial hardship.Any determination of the existence of an Unforeseeable Emergency and the amount to be distributed on account thereof shall be made by the Administrator (or such other person as may be required to make such decisions) in accordance with rules applied in a uniform and nondiscriminatory manner. 5 ARTICLE II ELIGIBILITY AND PARTICIPATION 2.01 Eligibility Requirements The Committee, in its sole discretion, shall designate the Employees who are eligible to participate in the Plan.The Committee shall notify an Employee of his or her eligibility to participate in the Plan in writing prior to his or her initial participation. 2.02 Participation in the Plan (a)An eligible Employee becomes a Participant upon his completion of a Deferral Election pursuant to Article III.Each Employee and Participant must correctly disclose to the Administrator all requested information necessary for the administration of the Plan. (b)A Participant shall continue to be a Participant of the Plan until the date that he is no longer entitled to benefits under the Plan. 6 ARTICLEIII DEFERRAL ELECTIONS 3.01 Election of Deferrals (a)In order to become a Participant, an eligible Employee must file with the Administrator a Deferral Election, in accordance with its terms and the terms and conditions of this Article III.Such Deferral Election must be filed no later than the December 31 preceding the first Plan Year for which the Participant’s Salary or Bonus Payment will be deferred, or at such earlier time as may be set by the Administrator in its sole discretion. (b)The maximum Deferral Contribution for a Plan Year shall be fifty percent (50%) of the Participant’s Salary earned during the Plan Year and one hundred percent (100%) of the Participant’s Bonus Payments earned for the fiscal year that commences during the Plan Year.A Participant’s election must be made in one percent (1%) increments. (c)Each Deferral Election shall be made on a form provided by the Administrator and shall specify any such information as the Administrator may require. 3.02 Election, Revocation and Modification of Deferrals; Initial Deferral Election (a)Except as provided in subsection (b) below, a Paticipant may make an election to defer Salary and/or Bonus Payments for a Plan Year only if such election is made no later than December 31 of the prior Plan Year, or by such earlier date as may be announced by the Administrator.Such election shall remain in effect for the entire Plan Year and for all subsequent Plan Years until the Participant timely revokes such election for a subsequent Plan Year or timely files a new election applicable to a subsequent Plan Year.Each Deferral Election shall be made on a form provided by the Administrator and shall specify such additional information as the Administrator may require. (b)In the case of individuals who become eligible to Participate on or after January 1, 2010, the individual must make an initial Deferral Election within thirty (30) days after he or she becomes eligible to participate in the Plan.Such election shall only be valid with respect to Salary and Bonus Payments paid for services rendered after the date of the initial Deferral Election. (c)All Deferral Elections are irrevocable after the last date permitted for making an election under Code Section 409A, or such earlier date specified by the Administrator. 7 ARTICLE IV ACCOUNTS 4.01 Establishment of Accounts The Administrator shall establish and maintain separate Accounts and for each Participant of the Plan to credit a Participant’s Deferral Contributions.As required for appropriate record-keeping, the Administrator may establish and name additional Accounts or sub-accounts for each Participant. 4.02 Deferral Contributions (a)Deferral Contributions consisting of Salary shall be credited to the Participant’s Account as of the last day of the payroll period in which such Salary would otherwise be paid to the Participant.Deferral Contribution consisting of Bonus Payments shall be credited as of the last day of the month in which the Bonus Payment would have been made to the Participant. (b)A Participant’s interest in his Account attributable to Deferral Contributions and any earnings thereon shall be fully vested and nonforfeitable. 4.03 Equitable Adjustment in Case of Error or Ommission Ifan error or omission is discovered in the Account of a Participant, the Administrator shall make such equitable adjustment as the Administrator deems appropriate. 8 ARTICLE V INVESTMENTS AND VALUATION 5.01 Investment of Accounts (a)A Participant may direct the investment of his Account among one or more of the Investment Funds.Such direction shall be in writing on a form provided by the Administrator and in accordance with procedures established by the Administrator.The investment of a Participant’s Account is hypothetical and solely for the purpose of crediting earnings on such Account. (b)The investment of a Participant’s Account shall be made in multiples of ten percent (10%). An investment election shall remain in force until changed.Participants may change the investment of their Account with respect to the balance in their Account and with respect to any future Deferral Contributions in accordance with procedures established by the Administrator. 5.02 Valuation of Bookkeeping Accounts Each Participant's Account shall be valued as of the last day of each calendar quarter and adjusted as of such date to reflect any gains andlosses in the Investment Funds and any other expenses or charges attributable to the Account or Investment Fund. 9 ARTICLE VI DISTRIBUTIONS AND WITHDRAWALS 6.01 Fixed Payment Date (a)The Participant may elect, as part of his or her Deferral Election, to specify the date on which amounts subject to the Deferral Election for each Deferral Year, and deemed earnings and losses thereon, will be paid.Payment will be made to the Participant or his Beneficiary, as the case may be, within 60 days following the date specified by the Participant. The Participant may elect a single lump sum payment or annual installments as provided in Section 6.04.If the Participant chooses not to make an election under this Section 6.01, payment of the Participant’s Account will be governed by the other provisions of this Article VI. (b)Notwithstanding an election made under Section 6.01(a), the total value of a Participant’s
